14



OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS

                     AUSTIN
c_--    I
:’ I a3
            -a Jg&Yata dvla6#2U.
     aetrj,     . . . maoi ovrpu
in aaranob t3 tk0 5wrotaxy       0s aate, a8
fromthattime downtu wad Inoluding        the 30th da of April
n4xt rollowia&. only.?UQ!l     propextionateDartof ts mllnoal
               It 1s to be noted,underthe abow statutu,
t&at the trsnahise   tnx le oauaod to so&m   and becomedue




                                          IIttw corpora-
tlon's hwxhhis4and rigritiundez.tte      or ratherthan
xapanits legal rightto Co busineo~ thereunder. In this ecu-
motion the oourtsarldr